Citation Nr: 1026214	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  09-12 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent from August 
19, 2005 to October 7, 2008, and a disability rating higher than 
40 percent from October 8, 2008 for lumbosacral radiculopathy, 
right leg associated with anterior spondylolisthesis of L5 over 
S1 with bilateral foraminal stenosis.

2.  Entitlement to a rating in excess of 20 percent for 
lumbosacral radiculopathy, left leg associated with anterior 
spondylolisthesis of L5 over S1 with bilateral foraminal 
stenosis.

3.  Entitlement to a rating in excess of 20 percent for anterior 
spondylolisthesis of L5 over S1 with bilateral foraminal 
stenosis.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from April 1959 to May 1962.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a December 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (ROs) in Cleveland, Ohio 
which, in part, continued the 20 percent disability ratings for 
lumbosacral radiculopathy, right leg, for lumbosacral 
radiculopathy, left leg and anterior spondylolisthesis of L5 over 
S1 with bilateral foraminal stenosis.

In September 2009, during the pendency of this appeal, the 
Buffalo, New York RO granted a higher disability rating of 40 
percent for lumbosacral radiculopathy, right leg effective 
October 8, 2008.  As a higher schedular evaluation for this 
disability is possible, the issue of entitlement to a rating in 
excess of 40 percent for lumbosacral radiculopathy, right leg 
remains before the Board on appeal.  See AB v. Brown, 6 Vet. App. 
35 (1993). 


FINDINGS OF FACT

1.  Prior to October 8, 2008, lumbosacral radiculopathy, right 
leg is not shown to have resulted in more than moderate 
incomplete paralysis; loss of strength or muscular atrophy is not 
shown. 

2. Since October 8, 2008, lumbosacral radiculopathy, right leg is 
manifested by loss of sensation, numbness and loss of strength; 
but without atrophy or foot drop or complete loss of motion; 
functional impairment most nearly approximates moderately severe 
incomplete paralysis of the sciatic nerve.

3.  Lumbosacral radiculopathy causes moderately severe, 
incomplete paralysis of the sciatic nerves in the left leg.

4.  Anterior spondylolisthesis of L5 over S1 with bilateral 
foraminal stenosis is not manifested by intervertebral disc 
syndrome, forward flexion of the thoracolumbar spine 30 degrees 
or less, or favorable ankylosis of the entire thoracolumbar 
spine. 


CONCLUSIONS OF LAW

1.  Prior to October 8, 2008, the criteria for a rating in excess 
of 20 percent for lumbosacral radiculopathy, right leg have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic 
Code 8520 (2009). 

2.  Since October 8, 2008, the criteria for a rating in excess of 
40 percent for lumbosacral radiculopathy, right leg have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic 
Code 8520 (2009).

3.  The criteria for a 40 percent rating for lumbosacral 
radiculopathy, left leg have been met.  38 U.S.C.A. §§ 1155, 
5107(b); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.14, 4.21, 
4.124a, Diagnostic Code 8520 (2009).

4.  The criteria for an evaluation in excess of 20 percent for 
anterior spondylolisthesis of L5 over S1 with bilateral foraminal 
stenosis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.59, 4.71a, 
Diagnostic Codes 5235 to 5243 (2009). 





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  Notice should be sent 
prior to the appealed rating decision or, if sent after the 
rating decision, before a readjudication of the appeal.  A 
Supplemental Statement of the Case, when issued following a 
notice letter, satisfies the due process and notification 
requirements for an adjudicative decision for these purposes.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in October 2008, prior to 
the date of the issuance of the appealed December 2008 rating 
decision.  The Board further notes that this letter notified the 
Veteran that a disability rating and an effective date for the 
award of benefits are assigned in cases where service connection 
is warranted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claims adjudicated in this decision.  The RO has either obtained, 
or made sufficient efforts to obtain, records corresponding to 
all treatment for the claimed disorders described by the Veteran.  
Additionally, he was afforded VA examinations in November 2005, 
November 2008, March 2009, August 2009 and January 2010 that were 
fully adequate for the purposes of rating the his service 
connected disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007).

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication. 

Laws and Regulations- Increased Rating Claims Generally

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2009); 38 C.F.R. § 4.1 (2009).

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet.App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet.App. 55 (1994).  Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analyses in the following decision are therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.

Where there is a question as to which of the two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Ratings shall be based as far as practicable, upon the average 
impairments of earning capacity with the additional proviso that 
the Secretary shall from time to time readjust this schedule of 
ratings in accordance with experience.  To accord justice, 
therefore, to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary for 
benefits or the Director, Compensation and Pension Service, upon 
field station submission, is authorized to approve on the basis 
of the criteria set forth in 38 C.F.R. § 3.321 (2009) an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b).

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Specific Legal Criteria- Lumbosacral radiculopathy

The rating schedule provides guidance for rating neurologic 
disabilities.  With regard to rating neurologic disabilities, 
cranial or peripheral neuritis, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale provided 
for injury of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis.  38 C.F.R. § 4.123.  The maximum rating 
that can be assigned for neuritis not characterized by organic 
changes will be that for moderate, or with sciatic nerve 
involvement, for moderately severe, incomplete paralysis.  Id.  
Cranial or peripheral neuralgia, usually characterized by a dull 
and intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum equal 
to moderate incomplete paralysis.  38 C.F.R. § 4.124.

The term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type pictured for 
complete paralysis given with each nerve, whether due to varied 
level of the nerve lesion or to partial regeneration. When the 
involvement is wholly sensory, the rating should be for the mild, 
or at most, the moderate degree.  38 C.F.R. § 4.124a.

The criteria for evaluating disability of the sciatic nerve are 
found at 38 C.F.R. § 4.124a, Diagnostic Code 8520.  Under this 
Code, where paralysis is complete; the foot dangles and drops, no 
active movement possible of muscles below the knee, flexion of 
knee weakened or (very rarely), an 80 disability evaluation is 
warranted. Severe incomplete paralysis with marked muscular 
atrophy warrants a 60 percent disability evaluation.  A 40 
percent evaluation is warranted for moderately severe incomplete 
paralysis.  A 20 percent evaluation is warranted for moderate 
incomplete paralysis, and a 10 percent disability evaluation 
would be warranted for mild incomplete paralysis.  38 C.F.R. § 
4.124a, Diagnostic Code 8520.

The Board observes that the words "slight," "moderate," and 
"severe" are not defined in the Rating Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of the 
evidence to the degree that its decisions are "equitable and 
just."  See 38 C.F.R. § 4.6.  It should also be noted that use of 
descriptive terminology such as "mild" by medical examiners, 
although an element of evidence to be considered by the Board, is 
not dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

The Veteran submitted a claim for increased rating for 
lumbosacral radiculopathy, bilateral legs in October 2008. 

The Veteran underwent VA peripheral nerves examination in 
November 2005.  He presented with complaints of persistent low 
back pain radiating to his lower extremities bilaterally.  He 
described difficulty walking due to low back pain and leg pain.  
His legs were not as strong as they used to be and he was 
somewhat unsteady when he walked.  He denied flare-ups and his 
symptoms were constantly present.  On examination, sensory 
decreased to sensation in the L5-S1 distribution bilaterally.  
The power, tone and bulk of his iliopsoas, hamstrings, 
quadriceps, gluteal, foot dorsiflexors and plantar flexors were 
normal.  Deep tendon reflexes were +2 in the brachial radialis 
and knees and 0 degrees in the ankles.  The peripheral nerves 
examiner remarked that he had signs of bilateral lumbosacral 
radiculopathy which resulted in difficulty walking.  

The Veteran underwent a VA spine examination in November 2005.  
The examiner indicated that there were no gross neurological 
deficits.  The diagnosis was degenerative joint disease of the 
lumbosacral spine with spondylolisthesis and radiculopathy.  The 
examiner concluded that the Veteran was moderately impaired in 
his day to day activities due to low back pain and impaired 
mobility, both of which were getting worse with time.

The Veteran underwent a VA peripheral nerves examination in 
November 2008.  He presented with complaints of continued low 
back pain that radiated into his right leg.  He had sharp pain 
into the right leg and also described a dull, constant pain.  He 
claimed numbness, tingling and burning in the right leg and his 
right leg was not as strong as it used to be.  He described poor 
balance and said that he could not walk as far as he once could.  
Sensory examination showed marked decreased sensation to all 
modalities in the right leg.  Deep tendon reflexes were absent in 
the right knee and ankle.  He had a wide-based unsteady gait.  
The diagnosis was lumbosacral radiculopathy.

The Veteran underwent a VA peripheral nerves examination in March 
2009.  He reported experiencing chronic pain in his lumbar spine 
which radiated into the legs, right worse than left.  He 
experienced daily flare-ups, had a difficult time walking at all 
and sitting for a prolonged period of time.  He had not found any 
medication that helped very much.  He was unable to complete his 
activities of daily life and reported that despite being retired, 
he would not be able to do physical or sedentary type of work 
because of the limitations and chronic pain.  On examination, he 
had limping and a slow gait.  Sensory examination showed marked 
decreased sensation to all modalities bilaterally.  The examiner 
noted that a CAT scan was performed in January 2009 which 
demonstrated severe diffuse lumbar spondylosis, severe lumbar 
facet arthritis, grade 1 L5-S1 spondylolisthesis with bilateral 
spondylosis, right convexed lumbar scoliosis, multilevel spinal 
canal stenoses and severe bilateral L5-S1 neural foraminal 
narrowing with moderate neural foraminal narrowing elsewhere.  
The diagnosis was severe spondylosis with spinal cord stenosis 
resulting in bilateral lower extremity radiculopathy.  The 
examiner stated that his employability would additionally be 
affected by this condition as he would not be able to do 
sedentary or physical employment with the condition and the 
severity that he is affected.

The Veteran underwent a VA peripheral nerves examination in 
August 2009.  He presented with complaints of increased numbness, 
tingling, burning and pain radiating into his lower extremities 
bilaterally.  His right leg was more severe than his left.  On 
examination, the power, tone, bulk showed 4 out of 5 strengths.  
His gait was antalgic.  Sensory showed decreased sensation to L5-
S1 bilaterally.  The diagnosis was bilateral lumbosacral 
radiculopathy.

The Veteran underwent a VA general examination in February 2010.  
He presented with complaints of flare-ups on a daily basis and 
severe flare-ups 2 to 3 times a week which made it difficult to 
walk at times and difficult to drive a car.  The radiculopathy 
caused chronic leg pain as well as numbness and decreased 
strength in his legs.  He occasionally walked with a cane but 
this flared up as well.  He denied incapacitating episodes.  The 
diagnosis was spondylolisthesis of the lumbar spine with severe 
radiculopathy of the left lower extremity and moderate 
radiculopathy of the right lower extremity.  


I.  Entitlement to a rating in excess of 20 percent from August 
19, 2005 to October 7, 2008, and a disability rating higher than 
40 percent from October 8, 2008 for lumbosacral radiculopathy, 
right leg associated with anterior spondylolisthesis of L5 over 
S1 with bilateral foraminal stenosis.

Concerning the period prior to October 8, 2008, the lumbosacral 
radiculopathy, right leg is not shown by medical evidence to 
approximate the criteria for a rating higher than 20 percent.  
That is, the condition is properly characterized as demonstrating 
moderate incomplete paralysis, rather than moderately severe 
incomplete paralysis, under Diagnostic Code 8520.  Lumbosacral 
radiculopathy, right leg was manifested by slightly diminished 
sensation.  However, the power, tone and bulk of his iliopsoas, 
hamstrings, quadriceps, gluteal, foot dorsiflexors and plantar 
flexors were normal.  Hence the neurological impairment for 
lumbosacral radiculopathy, right leg prior to October 8, 2008, 
has not been demonstrated to be more than moderate. 

Concerning the period beginning October 8, 2008, the Veteran has 
radiculopathy manifested by loss of sensation, numbness, 
weakness, chronic leg pain, decreased strength in his legs and an 
antalgic gait. His impairment is characterized by organic changes 
in his right lower extremity as shown by diagnostic testing and 
the findings on neurologic examinations.

However, the Board notes that a finding of severe incomplete 
paralysis under Diagnostic Code 8520 requires a showing of marked 
muscle atrophy.  The VA examinations showed that there was no 
muscle atrophy.  Hence a rating based on severe incomplete 
paralysis is not warranted. As there is no evidence of any 
requirement of muscle atrophy, the Board finds that the criteria 
for a rating in excess of 40 percent from October 8, 2008 for 
lumbosacral radiculopathy, right leg have not been met, and that 
therefore the preponderance of the evidence of record is against 
this claim.


II.  Entitlement to a rating in excess of 20 percent for 
lumbosacral radiculopathy, left leg associated with anterior 
spondylolisthesis of L5 over S1 with bilateral foraminal 
stenosis.

The above evidence reflects that the lumbosacral radiculopathy, 
left leg has caused more than merely sensory impairment.  While 
the recent examination reported no neuritis, and findings of 
neuralgia, the findings went beyond mere pain.  The impaired gait 
with diminished sensation, reflexes, and strength with impairment 
in the ability to perform activities of daily living warrant a 
conclusion that the disability approximates moderately incomplete 
paralysis of the sciatic nerves in the left leg.  Diagnostic Code 
8520.

As noted above, a finding of severe incomplete paralysis under 
Diagnostic Code 8520 requires a showing of marked muscle atrophy.  
The VA examinations showed that there was no muscle atrophy.  
Hence a 60 percent rating based on severe incomplete paralysis is 
not warranted. 

As noted above, although the February 2010 VA examiner 
characterized his radiculopathy of the left lower extremity as 
severe, the use of such descriptive terminology, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 
4.2, 4.6. 

The Board has resolved reasonable doubt in the Veteran's favor in 
awarding the 40 percent rating for lumbosacral radiculopathy, 
left leg, but finds that the disability does not approximate the 
criteria for an evaluation in excess of 40 percent.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 4.7, 4.21. 


III.  Entitlement to a rating in excess of 20 percent for 
anterior spondylolisthesis of L5 over S1 with bilateral foraminal 
stenosis.

Specific Legal Criteria-spondylolisthesis

In general, evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. § 
4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. § 
4.45 (2009).  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to damage 
or inflammation in parts of the system, to perform normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  Functional loss may be due to the 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures. I t may also be due to pain 
supported by adequate pathology and evidenced by visible behavior 
of the claimant undertaking the motion.  See 38 C.F.R. § 4.40.  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
See 38 C.F.R. § 4.45.

The Veteran is currently rated at 20 percent under Diagnostic 
Code 5239 for his anterior spondylolisthesis of L5 over S1 with 
bilateral foraminal stenosis. Regulatory changes amended the VA 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2002), 
including the rating criteria for evaluating disabilities of the 
thoracic, lumbar, and cervical spine.  Effective from September 
26, 2003, disabilities of the spine are rated under the General 
Rating Formula for Diseases and Injuries of the Spine (for DCs 
5235 to 5243, unless 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes).

The General Rating Formula for Diseases and Injuries of the Spine 
provides a 10 percent disability rating for forward flexion of 
the thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater than 
235 degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of the 
height.  A 20 percent disability rating is assigned for forward 
flexion of the thoracolumbar spine greater than 30 degrees but 
not greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  A 40 percent disability rating is assigned 
for forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar spine.  
A 50 percent disability rating is assigned for unfavorable 
ankylosis of the entire thoracolumbar spine.  A 100 percent 
disability rating is assigned for unfavorable ankylosis of entire 
spine.  38 C.F.R. § 4.71a (2009). 

Notes appended to the rating formula for diseases and injuries of 
the spine specify that, for VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral flexion 
are zero to 30 degrees, and left and right lateral rotation are 
zero to 30 degrees.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  Id., Note (2).  Provided, 
however, that, in exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion generally recognized by VA.  
Id., Note (3).  Further, the term "combined range of motion" 
refers to "the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation"; 
provided, however, that the aforementioned normal ranges of 
motion for each component of spinal motion, as recognized by VA, 
are the maximum that can be used for calculation of the combined 
range of motion, and each range of motion measurement is to be 
rounded to the nearest five degrees.  Id., Notes (2) and (4). 
Note (5) provides that, for VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, the 
entire thoracolumbar spine, or the entire spine is fixed in 
flexion or extension, and the ankylosis results in one or more of 
the following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Note (6) provides that 
disability of the thoracolumbar and cervical spine segments are 
to be rated separately, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  Id.

Spine conditions rated under Diagnostic Code 5243, for 
intervertebral disc syndrome, may be rated alternatively based on 
incapacitating episodes.  The criteria provide for a 10 percent 
rating where intervertebral disc syndrome is manifested with 
incapacitating episodes having a total duration of at least one 
week but less than two weeks during the past 12 months.  A 20 
percent rating was warranted where incapacitating episodes have a 
total duration of at least two weeks but less than 4 weeks during 
the past 12 months.  "Incapacitating episodes" was defined in 
Note (1) as a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest prescribed by 
a physician and treatment by a physician.  Note (2) also allowed 
the Veteran to be rated separately for musculoskeletal and 
neurological manifestations under appropriate Diagnostic Codes if 
it would result in a higher combined evaluation for the 
disability.

Based on these criteria, the evidence establishes that the 
Veteran's low back disability picture does not more nearly 
approximate the criteria for a higher evaluation. 

Analysis

The Veteran submitted a claim for increased rating for anterior 
spondylolisthesis of L5 over S1 with bilateral foraminal stenosis 
in October 2008. 

The Veteran underwent a VA examination in November 2008.  He 
presented with complaints of flare-ups 2 to 3 times a week with 
each flare-up lasting several hours.  He could not sit down, 
stand or walk for more than 30 minutes at a time.  On 
examination, forward flexion was 0 to 70 degrees with pain 
starting at 60 degrees.  Extension occurred from 0 to 10 degrees 
with pain starting at 10 degrees.  Left and right lateral flexion 
was 0 to 20 degrees with pain starting at 20 degrees.  Left and 
right lateral rotation was 0 to 20 degrees with pain starting at 
20 degrees.  A period of exercise reduced forward flexion to 60 
degrees due to pain and lack of endurance.  The diagnosis was 
degenerative joint disease of the lumbosacral spine and 
multilevel disc bulging.  The examiner noted that the Veteran was 
markedly impaired in his mobility and ability to sit, stand and 
walk for more than 30 minutes at a time.  He was also markedly 
impaired in bending, stooping, squatting or doing stairs or carry 
objects which cause intense pain.

The Veteran underwent a VA examination in March 2009.  He 
reported chronic pain in his lumbar spine.  He had daily flare-
ups lasting for several hours to several days.  On examination of 
the lumbar spine, there was no gross abnormality or deformity 
noted.  There was tenderness of the spine in the paravertebral 
muscles on palpitation.  Forward flexion was 0 to 70 degrees with 
pain at 60 to 70 degrees.  Extension was to 20 degrees with pain 
at 10 to 20 degrees.  Left and right rotation and left and right 
flexion were to 20 degrees with pain at 10 to 20 degrees.  The 
examiner noted that DeLuca requirements could not be performed 
due to pain and stiffness.  The diagnosis was severe spondylosis 
with spinal cord stenoses resulting in bilateral lower extremity 
radiculopathy.

A January 2009 CAT scan demonstrated severe diffuse lumbar 
spondylosis, severe lumbar facet arthritis, grade 1 L5-S1 
spondylolisthesis with bilateral spondylosis, right convexed 
lumbar scoliosis, multilevel spinal canal stenoses and severe 
bilateral L5-S1 neural foraminal narrowing with moderate neural 
foraminal narrowing elsewhere.  

The Veteran underwent a VA examination in August 2009.  He 
complained of flare-ups of pain every day that lasted for hours.  
During flare-ups, he had a difficult time walking and could not 
sit down for a prolonged period of time.  On examination, forward 
flexion was from 0 to 60 degrees with pain at 50 degrees.  
Extension was 0 to 20 degrees with pain at 10 degrees.  Left and 
right rotation and left and right flexion were to 20 degrees with 
pain at 10 to 20 degrees.  Repetitive exercises reduced his 
forward flexion from 0 to 50 degrees due to pain and lack of 
endurance.  The diagnosis was severe spondylosis of the lumbar 
spine.

The Veteran underwent a VA general examination in February 2010.  
He presented with complaints of flare-ups on a daily basis and 
severe flare-ups 2 to 3 times a week which made it difficult to 
walk at times and difficult to drive a car.  The radiculopathy 
caused chronic leg pain as well as numbness and decreased 
strength in his legs.  He occasionally walked with a cane but 
this flared up as well.  He denied incapacitating episodes.  On 
inspection of the spine, there was no significant deformity or 
abnormality noted.  There was tenderness on palpitation of the 
spine.  Forward flexion was to 60 degrees with pain at 50 to 60 
degrees.  Extension was to 20 degrees with pain at 10 to 20 
degrees.  Left and right lateral flexion was to 30 degrees with 
pain at 20 to 30 degrees.  The examiner indicated that the DeLuca 
requirement showed no change in pain pattern or range of motion 
testing.  The diagnosis was spondylolisthesis of the lumbar spine 
with severe radiculopathy of the left lower extremity and 
moderate radiculopathy of the right lower extremity.  

Based on the foregoing, the Board concludes that an evaluation in 
excess of 20 percent for the Veteran's anterior spondylolisthesis 
of L5 over S1 with bilateral foraminal stenosis disability, under 
any of the applicable diagnostic criteria, is not warranted.  In 
order to warrant an evaluation in excess of 20 percent, the 
Veteran must be diagnosed with intervertebral disc syndrome that 
is productive of incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months; or his disability must be productive of forward flexion 
of the thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.  In this case, the 
medical evidence does not support diagnoses of intervertebral 
disc syndrome, or any ankylosis of thoracolumbar spine; and range 
of motion test results on forward flexion for the thoracolumbar 
spine is greater than 30 degrees, including as a result of pain 
and dysfunction.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 
5243 (2009).

Hence, the overall low back symptomatology does not meet the 
criteria for at least the next higher rating of 40 percent.   As 
the criteria for the next higher rating has not been met, it 
follows that the criteria for an even higher rating of 50 
percent, likewise have not been met.

Overall, the evidence does not support an evaluation in excess of 
20 percent for anterior spondylolisthesis of L5 over S1 with 
bilateral foraminal stenosis, and the claim for that benefit must 
be denied.  38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

In this circumstance, though, the Board must still consider 
whether the Veteran is entitled to an extra-schedular rating 
under the provisions of 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  Thun v. Shinseki, F.3d 
1366 (Fed. Cir. 2009).  Here, the Board finds that the disability 
picture presented by the Veteran's anterior spondylolisthesis and 
bilateral lumbosacral radiculopathy are appropriately 
contemplated by the rating schedule.  Therefore, referral for 
consideration of an extraschedular evaluation is not warranted.  
Thun. 

The Board observes that a total rating based on dividual 
unemployability has been granted, effective October 8, 2008. 


ORDER

Entitlement to a rating in excess of 20 percent from August 19, 
2005 to October 7, 2008, and a disability rating higher than 40 
percent from October 8, 2008 for lumbosacral radiculopathy, right 
leg associated with anterior spondylolisthesis of L5 over S1 with 
bilateral foraminal stenosis is denied.

Entitlement to a 40 percent rating for lumbosacral radiculopathy, 
left leg associated with anterior spondylolisthesis of L5 over S1 
with bilateral foraminal stenosis is granted, subject to the law 
and regulations governing the award of monetary benefits.

Entitlement to a rating in excess of 20 percent for anterior 
spondylolisthesis of L5 over S1 with bilateral foraminal stenosis 
is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


